DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
To facilitate consideration of any amendment that may be filed in reply to this Office action, the applicant is advised to specifically point out the support for the amendment (e.g., a specific paragraph(s) and/or a drawing(s) of the present application). 

Claims 1-24 are pending.  Of these, claims 1, 11, 15 and 21 are independent.


Specification/Claim Informality Objections
In claim 3, “configured determine” should be --configured to determine--.  Appropriate correction is required.
In claim 11, the two recitations of “effectuate synaptic weight changes” should be --effectuate a synaptic weight change-- (singular, with reference to a single pulse associated with “a respective sub-threshold voltage pulse” recited earlier).  Appropriate correction is required.
In claim 20, “cells comprising a single” should be --cells, each comprising a single-- (to improve readability).  Appropriate correction is required.

The title of the invention is not descriptive and clearly indicative of the invention to which the claims are directed.  The following title is suggested: 
--NEURAL NETWORK MEMORY WITH AN ARRAY OF VARIABLE RESISTANCE MEMORY CELLS--.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 20 is rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 20 recites “applying the weak sub-threshold voltage pulse and wherein applying the strong sub-threshold voltage pulse comprises applying a respective voltage in a polarity opposite a write polarity” wherein the sub-threshold voltage pulses are understood to be programming pulses (i.e., to change the state of a memory cell).  
However, in Fig. 4 of the application (which the above limitation appears to be referring to), the opposite polarities indicated for 462 and 464 are between programming and read (with reference to paragraph [0058] of the application).  As such, it is unclear in the claim the intended meaning/ scope of the above limitation. 
For the purpose of the further examination, the above limitation is understood as a polarity opposite a read polarity (with reference to Fig. 4 of the application).



Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 5-7, 9-16, 18-19 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by “Neuromorphic computing with multi-memristive synapses” NATURE COMMUNICATIONS 9:2514 (2018) (Published: 28 June 2018) (“BOYBAT”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding independent claim 1, BOYBAT discloses an apparatus, comprising: 
an array of variable resistance memory cells (e.g., with reference to “Array of N memristive devices” in Figs. 1(a) and 1(b)); and 
a neural memory unit controller coupled to the array of variable resistance memory cells (e.g., with reference to the operations in Figs. 1-5) and configured to: 
apply a sub-threshold voltage pulse to a variable resistance memory cell of the array to change a threshold voltage of the variable resistance memory cell (e.g., associated with a potentiation pulse in Figs. 2(b)-2(d), effecting a change in conductance associated with synaptic weight) in an analog fashion (e.g., with reference to an analog variation of conductance in Figs. 2(b)-2(d) based on potentiation pulses) from a voltage associated with a reset state (e.g., from a state associated with a low conductance in Figs. 2(b)-2(d); also, with reference to Fig. 2(a) showing potentiation pulses effecting changes from an amorphous phase) to effectuate a first synaptic weight change (e.g., associated with a corresponding change in conductance in Figs. 2(b)-2(d), with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device”); and 
apply additional sub-threshold voltage pulses to the variable resistance memory cell (e.g., associated with additional potentiation pulses in Figs. 2(b)-2(d), effecting additional changes in conductance) to effectuate each subsequent synaptic weight change (e.g., associated with subsequent changes in conductance in Figs. 2(b)-2(d), with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device”).

Regarding claim 5, BOYBAT discloses the apparatus of claim 1, wherein the neural memory unit controller is further configured to operate the array of variable resistance memory cells as a neural network (e.g., with reference to Figs. 1-5), wherein a threshold voltage of the variable resistance memory cell represents a synaptic weight (e.g., with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device”); and 
wherein the additional sub-threshold voltage pulses each decreases a resistance of the variable resistance memory cell to represent a change in synaptic weight (e.g., with reference to an increase in conductance in Figs. 2(b)-2(d), and the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device”).

Regarding claim 6, BOYBAT discloses the apparatus of claim 1, wherein the neural memory unit controller is configured to apply one of the additional sub-threshold voltage pulses to the variable resistance memory cell in response to an iteration of a learning algorithm indicating that increased learning has occurred (e.g., since each potentiation pulse in Figs. 2(b)-2(d) increases conductance and associated synaptic weight, thus implying an additional potentiation pulse to further potentiate the synapse; also, with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device as dictated by a learning algorithm” and page 9 column 2 and page 10 column 1 “the number of potentiation pulses to be applied are calculated by rounding Δw/ε” and “If Δw > 0, the synapse will undergo potentiation”).

Regarding claim 7, BOYBAT discloses the apparatus of claim 6, wherein the neural memory unit controller is further configured not to apply one of the additional sub-threshold voltage pulses to the variable resistance memory cell in response to the iteration of the learning algorithm indicating that additional learning has not occurred (e.g., since each potentiation pulse in Figs. 2(b)-2(d) increases conductance and associated synaptic weight, thus implying no potentiation pulse when the synapse is not potentiated; also, with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device as dictated by a learning algorithm” and page 9 column 2 and page 10 column 1 “the number of potentiation pulses to be applied are calculated by rounding Δw/ε” and “If Δw > 0, the synapse will undergo potentiation”).

Regarding claim 9, BOYBAT discloses the apparatus of claim 6, wherein the neural memory unit controller is configured to apply more than one of the additional sub-threshold voltage pulses to the variable resistance memory cell in response to an iteration of a learning algorithm indicating that relatively strong increased learning has occurred (e.g., since a larger number of potentiation pulses in Figs. 2(b)-2(c) effects a stronger increase in conductance and associated synaptic weight; also, with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device as dictated by a learning algorithm” and page 9 column 2 and page 10 column 1 “the number of potentiation pulses to be applied are calculated by rounding Δw/ε” and “If Δw > 0, the synapse will undergo potentiation”).

Regarding claim 10, BOYBAT discloses the apparatus of claim 1, wherein the neural memory unit controller being configured to apply additional sub-threshold voltage pulses to the variable resistance memory cell comprises the neural memory unit controller being configured to change the threshold voltage of the variable resistance memory cell within a range of analog voltage values (e.g., associated with a range of conductance in Figs. 2(b)-2(d)).

Regarding independent claim 11, BOYBAT discloses an apparatus, comprising: 
a plurality of first signal lines (e.g., with reference to page 3 column 2 “the word lines”; also, with reference to one of the electrodes in Fig. 2(a)); 
a plurality of second signal lines (e.g., with reference to page 3 column 1 “the bit lines of a crossbar”; also, with reference to the other of the electrodes in Fig. 2(a)); 
an array of variable resistance memory cells (e.g., with reference to “Array of N memristive devices” in Figs. 1(a) and 1(b) and page 3 column 1 “a crossbar”; also, with reference to the phase change material between the two electrodes in Fig. 2(a)); and 
a neural memory unit controller coupled to the plurality of first signal lines and the plurality of second signal lines (e.g., with reference to the operations in Figs. 1-5), the neural memory unit controller configured to: 
apply a respective sub-threshold voltage pulse (e.g., associated with a potentiation pulse in Figs. 2(b)-2(d)) via each of the plurality of first signal lines (e.g., with reference to page 3 column 2 “To alter the synaptic weight, one of the word lines is activated” and “alter the weights of multiple synapses in parallel”) to change a threshold voltage of a respective variable resistance memory cell (e.g., associated with a change in conductance in Figs. 2(b)-2(d)) coupled to each of the plurality of first signal lines and to a particular second signal line (e.g., coupled to each word line and one bit line, with reference to page 3 column 1 “a crossbar”) in an analog fashion (e.g., with reference to an analog variation of conductance in Figs. 2(b)-2(d) based on potentiation pulses) toward a voltage associated with a set state (e.g., toward a state associated with a high conductance in Figs. 2(b)-2(c); also, with reference to Fig. 2(a) showing potentiation pulses effecting changes toward a crystalline phase) to effectuate synaptic weight changes (e.g., associated with a corresponding change in conductance in Figs. 2(b)-2(d), with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device”); 
apply a respective sub-threshold voltage pulse (e.g., associated with a potentiation pulse in Figs. 2(b)-2(d)) via each of the plurality of first signal lines (e.g., with reference to page 3 column 2 “To alter the synaptic weight, one of the word lines is activated” and “alter the weights of multiple synapses in parallel”) to change a threshold voltage of a respective variable resistance memory cell (e.g., associated with a change in conductance in Figs. 2(b)-2(d)) coupled to each of the plurality of first signal lines and to a different second signal line (e.g., coupled to each word line and another bit line, with reference to page 3 column 1 “a crossbar”) in an analog fashion (e.g., with reference to an analog variation of conductance in Figs. 2(b)-2(d) based on potentiation pulses) toward a voltage associated with a set state (e.g., toward a state associated with a high conductance in Figs. 2(b)-2(c); also, with reference to Fig. 2(a) showing potentiation pulses effecting changes toward a crystalline phase) to effectuate synaptic weight changes (e.g., associated with a corresponding change in conductance in Figs. 2(b)-2(d), with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device”); and 
read a voltage or a current from each of the plurality of second signal lines to determine a total analog value of the array (e.g., with reference to the caption of Fig. 1(a) “a read voltage signal, V, is applied to all devices. The resulting current flowing through each device is summed up to generate the synaptic output”, page 10 column 1 “the synaptic currents are summed at the output neurons”, page 10 column 2 “The weights of the devices in a multi-memristive synapse are summed to calculate the total synaptic weight”, page 2 column 2 “The sum of the individual device currents forms the net synaptic output”, page 3 column 1 “sum up the currents using Kirchhoff’s law and obtain the total synaptic current” and page 5 column 1 “the total conductance is the sum of the individual conductance values”).

Regarding claim 12, BOYBAT discloses the apparatus of claim 11, wherein the neural memory unit controller is further configured to apply a subsequent respective sub-threshold voltage pulse via each of the plurality of first signal lines to change the threshold voltage of the respective variable resistance memory cell (e.g., associated with a subsequent potentiation pulse in Figs. 2(b)-2(d), effecting additional changes in conductance; also, with reference to page 3 column 2 “To alter the synaptic weight, one of the word lines is activated” and “alter the weights of multiple synapses in parallel”) coupled to each of the plurality of first signal lines and to the particular second signal line (e.g., coupled to each word line and one bit line, with reference to page 3 column 1 “a crossbar”) in an analog fashion (e.g., with reference to an analog variation of conductance in Figs. 2(b)-2(d) based on potentiation pulses) to effectuate a subsequent synaptic weight change based in part on the total analog value of the array (e.g., associated with a corresponding subsequent change in conductance in Figs. 2(b)-2(d) based on changing the total conductance, with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device”).

Regarding claim 13, BOYBAT discloses the apparatus of claim 11, wherein the neural memory unit controller being configured to apply the respective sub-threshold voltage pulse via each of the first plurality of signal lines comprises the neural memory unit controller being configured to input a vector of data from a learning algorithm (e.g., with reference to page 8 column 2 “In memristive crossbar arrays, matrix–vector multiplications associated with the synaptic efficacy can be implemented with a read operation”).

Regarding claim 14, BOYBAT discloses the apparatus of claim 13, wherein the neural memory unit controller being configured to read the voltage or the current from each of the plurality of second signal lines comprises the neural memory unit controller being configured to perform matrix multiplication of vectors (e.g., with reference to page 8 column 2 “In memristive crossbar arrays, matrix–vector multiplications associated with the synaptic efficacy can be implemented with a read operation”) each comprised of the respective threshold voltage of each variable resistance memory cell in each of the plurality of second signal lines (e.g., with reference to page 3 column 1 “placing the devices that constitute a single synapse along the bit lines of a crossbar”).

Regarding independent claim 15, BOYBAT discloses a method, comprising: 
applying, by a neural memory unit controller coupled to an array of variable resistance memory cells (e.g., with reference to “Array of N memristive devices” in Figs. 1(a) and 1(b)), a weak sub-threshold voltage pulse to a variable resistance memory cell of the array in response to a first weak learning event (e.g., associated with a weaker amplitude potentiation pulse in Figs. 2(b)-2(c), effecting a weaker change in conductance associated with synaptic weight; also, with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device as dictated by a learning algorithm. This is achieved by applying a suitable programming pulse to the selected device”); 
wherein the weak sub-threshold voltage pulse causes a weak change in a threshold voltage of the variable resistance memory cell (e.g., associated with a weaker change in conductance in Figs. 2(b)-2(c)) in an analog fashion (e.g., with reference to an analog variation of conductance in Figs. 2(b)-2(c) based on the amplitude of the potentiation pulse) toward a voltage associated with a set state (e.g., toward a state associated with a high conductance in Figs. 2(b)-2(c); also, with reference to Fig. 2(a) showing potentiation pulses applied to effect changes toward a crystalline phase) to effectuate a weak synaptic weight change (e.g., associated with a corresponding weaker change in conductance in Figs. 2(b)-2(c), with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device”); 
applying, by the neural memory unit controller coupled to the array of variable resistance memory cells, a strong sub-threshold voltage pulse to the variable resistance memory cell of the array (e.g., associated with a stronger amplitude potentiation pulse in Figs. 2(b)-2(c), effecting a stronger change in conductance associated with synaptic weight; also, with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device as dictated by a learning algorithm. This is achieved by applying a suitable programming pulse to the selected device”); and 
wherein the strong sub-threshold voltage pulse causes a strong change in the threshold voltage of the variable resistance memory cell (e.g., associated with a stronger change in conductance in Figs. 2(b)-2(c)) in an analog fashion (e.g., with reference to an analog variation of conductance in Figs. 2(b)-2(c) based on the amplitude of the potentiation pulse) toward the voltage associated with the set state (e.g., toward a state associated with a high conductance in Figs. 2(b)-2(c); also, with reference to Fig. 2(a) showing potentiation pulses applied to effect changes toward a crystalline phase) to effectuate a strong synaptic weight change (e.g., associated with a corresponding stronger change in conductance in Figs. 2(b)-2(c), with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device”).

Regarding claim 16, BOYBAT discloses the method of claim 15, wherein applying the weak sub-threshold voltage pulse comprises applying a first voltage pulse having a first magnitude (e.g., associated with a weaker amplitude potentiation pulse in Figs. 2(b)-2(c)); and 
wherein applying the strong sub-threshold voltage pulse comprises applying a second voltage pulse having a second magnitude greater than the first magnitude (e.g., associated with a stronger amplitude potentiation pulse in Figs. 2(b)-2(c)).

Regarding claim 18, BOYBAT discloses the method of claim 15, further comprising determining a total analog value of the array of variable resistance memory cells, wherein the total analog value represents an aggregation of a synaptic weight for each of the variable resistance memory cells of the array (e.g., with reference to the caption of Fig. 1(a) “The net synaptic weight of a multi-memristive synapse is represented by the combined conductance … of multiple memristive devices” and “a read voltage signal, V, is applied to all devices. The resulting current flowing through each device is summed up to generate the synaptic output”, page 10 column 1 “the synaptic currents are summed at the output neurons”, page 10 column 2 “The weights of the devices in a multi-memristive synapse are summed to calculate the total synaptic weight”, page 2 column 2 “The sum of the individual device currents forms the net synaptic output”, page 3 column 1 “sum up the currents using Kirchhoff’s law and obtain the total synaptic current” and page 5 column 1 “the total conductance is the sum of the individual conductance values”).

Regarding claim 19, BOYBAT discloses the method of claim 15, wherein applying the weak sub-threshold voltage pulse and wherein applying the strong sub-threshold voltage pulse comprises decreasing a resistance of a chalcogenide material of the variable resistance memory cell (e.g., with reference to an increase in conductance in Figs. 2(b)-2(d)).

Regarding independent claim 21, BOYBAT discloses a method, comprising: 
applying, by a neural memory unit controller coupled to an array of variable resistance memory cells (e.g., with reference to “Array of N memristive devices” in Figs. 1(a) and 1(b)), a first quantity of sub-threshold voltage pulses to a variable resistance memory cell of the array in response to a weak learning event (e.g., associated with a smaller “Number of potentiation pulses” in Figs. 2(b)-2(d), effecting a weaker change in conductance associated with synaptic weight; also, with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device as dictated by a learning algorithm” and page 9 column 2 and page 10 column 1 “the number of potentiation pulses to be applied are calculated by rounding Δw/ε” and “If Δw > 0, the synapse will undergo potentiation”); 
wherein the first quantity of sub-threshold voltage pulses causes a weak change in a threshold voltage of the variable resistance memory cell (e.g., associated with a weaker change in conductance in Figs. 2(b)-2(d)) in an analog fashion (e.g., with reference to an analog variation of conductance in Figs. 2(b)-2(d) based on potentiation pulses) toward a voltage associated with a set state (e.g., toward a state associated with a high conductance in Figs. 2(b)-2(d); also, with reference to Fig. 2(a) showing potentiation pulses applied to effect changes toward a crystalline phase) to effectuate a weak synaptic weight change (e.g., associated with a corresponding weaker change in conductance in Figs. 2(b)-2(d), with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device”); 
applying, by the neural memory unit controller coupled to the array of variable resistance memory cells, a second quantity of sub-threshold voltage pulses to the variable resistance memory cell of the array in response to a strong learning event (e.g., associated with a larger “Number of potentiation pulses” in Figs. 2(b)-2(d), effecting a stronger change in conductance associated with synaptic weight; also, with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device as dictated by a learning algorithm” and page 9 column 2 and page 10 column 1 “the number of potentiation pulses to be applied are calculated by rounding Δw/ε” and “If Δw > 0, the synapse will undergo potentiation”); and 
wherein the second quantity of sub-threshold voltage pulses causes a strong change in the threshold voltage of the variable resistance memory cell (e.g., associated with a stronger change in conductance in Figs. 2(b)-2(d)) in an analog fashion (e.g., with reference to an analog variation of conductance in Figs. 2(b)-2(d) based on potentiation pulses) toward the voltage associated with the set state (e.g., toward a state associated with a high conductance in Figs. 2(b)-2(d); also, with reference to Fig. 2(a) showing potentiation pulses applied to effect changes toward a crystalline phase) to effectuate a strong synaptic weight change (e.g., associated with a corresponding weaker change in conductance in Figs. 2(b)-2(c), with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device”).

Regarding claim 22, BOYBAT discloses the method of claim 21, wherein the second quantity (associated with a larger “Number of potentiation pulses” in Figs. 2(b)-2(d)) is greater than the first quantity (associated with a smaller “Number of potentiation pulses” in Figs. 2(b)-2(d)).

Regarding claim 23, BOYBAT discloses the method of claim 21, further comprising applying subsequent sub-threshold voltage pulses to the variable resistance memory cell in response to subsequent learning events (e.g., associated with subsequent potentiation pulses in Figs. 2(b)-2(d), effecting additional changes in conductance; also, with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device as dictated by a learning algorithm”) until a sub-threshold voltage pulse causes the variable resistance memory cell to reach the set state (e.g., with reference to reaching a state associated with a high conductance in Figs. 2(b)-2(d) and Fig. 2(a) showing potentiation pulses applied to effect changes to reach a crystalline phase).

Regarding claim 24, BOYBAT discloses the method of claim 23, wherein the method includes changing the threshold voltage in a range of analog values between a voltage associated with a reset state and the voltage associated with the set state (e.g., associated with a range of conductance in Figs. 2(b)-2(d), with reference to potentiation pulses effecting changes between an amorphous phase and a crystalline phase), each of the range of analog values corresponding to a synaptic weight (e.g., associated with conductance in Figs. 2(b)-2(d); also, with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over BOYBAT (cited above).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 8, BOYBAT discloses the apparatus of claim 6, but does not disclose that the neural memory unit controller is configured to apply the one of the additional sub-threshold voltage pulses as a relatively longer pulse to the variable resistance memory cell in response to an iteration of a learning algorithm indicating that relatively strong increased learning has occurred.
However, BOYBAT teaches that “[t]wo potentiation pulses [each 50 ns] are applied consecutively to capture the conductance change behavior of one potentiation pulse with pulse width 100 ns” (page 10 column 2) and “[t]he extent of crystallization depends on the amplitude and duration of the potentiation pulse” (page 3 column 2), thus teaching that a relatively longer potentiation pulse is an equivalent alternative/ obvious variant to multiple relatively shorter potentiation pulses for a substantially same stronger increase in conductance (e.g., associated with multiple potentiation pulses in Figs. 2(b)-2(d); also, with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device as dictated by a learning algorithm. This is achieved by applying a suitable programming pulse to the selected device”).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to consider applying a relatively longer pulse to the variable resistance memory cell for the one of the additional sub-threshold voltage pulses in response to an iteration of a learning algorithm indicating that relatively strong increased learning has occurred (e.g., to effect a similar stronger increase in conductance and synaptic weight in Figs. 2(b)-2(d) associated with a larger number of potentiation pulses; also, with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device as dictated by a learning algorithm. This is achieved by applying a suitable programming pulse to the selected device”), since a relatively longer potentiation pulse is deemed to be an equivalent alternative/ obvious variant to multiple relatively shorter potentiation pulses for a substantially same stronger increase in conductance (e.g., as implied in page 10 column 2 and page 3 column 2 highlighted above), thus providing a simple single potentiation pulse for relatively strong increased learning.

Regarding claim 17, BOYBAT discloses the method of claim 15, wherein applying the weak sub-threshold voltage pulse comprises applying a first voltage pulse having a first duration (e.g., associated with a 50-ns pulse in Figs. 2(b)-2(d)).
BOYBAT does not disclose that applying the strong sub-threshold voltage pulse comprises applying a second voltage pulse having a second duration longer than the first duration.
However, BOYBAT teaches that “[t]wo potentiation pulses [each 50 ns] are applied consecutively to capture the conductance change behavior of one potentiation pulse with pulse width 100 ns” (page 10 column 2) and “[t]he extent of crystallization depends on the amplitude and duration of the potentiation pulse” (page 3 column 2), thus teaching that a potentiation pulse with a longer duration is an equivalent alternative/ obvious variant to multiple potentiation pulses with a shorter duration for a substantially same stronger increase in conductance (e.g., associated with multiple potentiation pulses in Figs. 2(b)-2(d); also, with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device as dictated by a learning algorithm. This is achieved by applying a suitable programming pulse to the selected device” and page 9 column 2 and page 10 column 1 “the number of potentiation pulses to be applied are calculated by rounding Δw/ε” and “If Δw > 0, the synapse will undergo potentiation”).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to consider applying, for the strong sub-threshold voltage pulse, a second voltage pulse having a second duration longer than the first duration (e.g., to effect a similar stronger increase in conductance and synaptic weight in Figs. 2(b)-2(d) associated with a larger number of potentiation pulses; also, with reference to the Fig. 1(b) caption “The synaptic update is induced by altering the conductance of the selected device as dictated by a learning algorithm. This is achieved by applying a suitable programming pulse to the selected device”), since a potentiation pulse with a longer duration is deemed to be an equivalent alternative/ obvious variant to multiple potentiation pulses with a shorter duration for a substantially same stronger increase in conductance (e.g., as implied in page 10 column 2 and page 3 column 2 highlighted above), thus providing a simple single strong potentiation pulse.

--------------------------------------
Claims 2-4 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over BOYBAT (cited above) in view of US 2020/0005863 A1 (“GROBIS”).
Per MPEP 2111 and 2111.01, the claims are given their broadest reasonable interpretation and the words of the claims are given their plain meaning consistent with the specification without importing claim limitations from the specification.

Regarding claim 2, BOYBAT discloses the apparatus of claim 1, wherein the variable resistance memory cell is a memory cell comprising a single chalcogenide material to operate as a storage component (e.g., a phase change material in Fig. 2(a) and GST on page 3 column 2).  
BOYBAT does not disclose that the memory cell is a self-selecting memory cell to operate also as a selection component.
However, BOYBAT describes crossbar arrays (e.g., page 3 column 1 “along the bit lines of a crossbar” and page 8 column 2 “crossbar arrays”).
Further, a self-selecting crossbar variable resistance phase change memory cell configuration was common and well known in the art as an obvious variant to a configuration that includes an access transistor, enabling a higher density, simpler, more compact variable resistance memory cell array and a simpler fabrication process (see, merely as an exemplary supporting reference in the art, GROBIS, paragraph [0107] “the cross-point array configurations” and “a one-transistor one-resistor (1T1R) configuration”).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to configure the memory cell of BOYBAT as a self-selecting memory cells to operate also as a selection component, since such self-selecting crossbar variable resistance phase change memory cell configuration was common and well known in the art as an obvious variant to a configuration that includes an access transistor, enabling a higher density, simpler, more compact variable resistance memory cell array and a simpler fabrication process (see, merely as an exemplary supporting reference in the art, GROBIS, paragraph [0107] “the cross-point array configurations” and “a one-transistor one-resistor (1T1R) configuration”).

Regarding claim 3, BOYBAT, as modified above, discloses the apparatus of claim 2, wherein the neural memory unit controller being configured to apply the sub-threshold voltage pulse and the additional sub-threshold voltage pulses comprises the neural memory unit controller being configured determine the single chalcogenide material is in an amorphous condition associated with a reset state (e.g., associated with a lower initialized conductance in Figs. 2(b)-2(d) for potentiation pulses; also, with reference to Fig. 2(a) showing potentiation pulses effecting changes from an amorphous phase; also, with reference to page 9 column 1 “the desired weight update should be done with prior knowledge of the stored weight” and page 10 column 2 “For device initialization, an iterative procedure is used to program the device conductances to 0.1 μ S”).

Regarding claim 4, BOYBAT, as modified above, discloses the apparatus of claim 2, wherein the neural memory unit controller being configured to apply the sub-threshold voltage pulse and the additional sub-threshold voltage pulses comprises the neural memory unit controller being configured to alter the single chalcogenide material toward a condition associated with a set state (e.g., associated with a higher conductance in Figs. 2(b)-2(d) for potentiation pulses; also, with reference to Fig. 2(a) showing potentiation pulses effecting changes toward a crystalline phase).

Regarding claim 20, BOYBAT discloses the method of claim 15, wherein the array of variable resistance memory cells comprise memory cells each comprising a single chalcogenide material to operate as a storage component (e.g., a phase change material in Fig. 2(a) and GST on page 3 column 2).  
BOYBAT does not disclose that the memory cells are self-selecting memory cells each to operate also as a selection component, and that applying the weak sub-threshold voltage pulse and applying the strong sub-threshold voltage pulse comprises applying a respective voltage in a polarity opposite a (as understood, with reference to the 112 rejection above).
First, BOYBAT describes crossbar arrays (e.g., page 3 column 1 “along the bit lines of a crossbar” and page 8 column 2 “crossbar arrays”).
Further, a self-selecting crossbar variable resistance phase change memory cell configuration was common and well known in the art as an obvious variant to a configuration that includes an access transistor, enabling a higher density, simpler, more compact variable resistance memory cell array and a simpler fabrication process (see, merely as an exemplary supporting reference in the art, GROBIS, paragraph [0107] “the cross-point array configurations” and “a one-transistor one-resistor (1T1R) configuration”).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to configure the memory cells of BOYBAT as self-selecting memory cells each to operate also as a selection component, since such self-selecting crossbar variable resistance phase change memory cell configuration was common and well known in the art as an obvious variant to a configuration that includes an access transistor, enabling a higher density, simpler, more compact variable resistance memory cell array and a simpler fabrication process (see, merely as an exemplary supporting reference in the art, GROBIS, paragraph [0107] “the cross-point array configurations” and “a one-transistor one-resistor (1T1R) configuration”).
In addition, GROBIS, for a phase change memory cell (similar to that of BOYBAT), suggests a program/ write polarity opposite a read polarity (e.g., Abstract, paragraphs [0040] and [0099] and Figs. 9A, 9B and 9C), in order to reduce read disturb (e.g., paragraph [0040]).
Therefore, in view of the above, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art, with a reasonable expectation of success, to apply the weak and strong sub-threshold voltage pulses (i.e., program/ write pulses) with a voltage polarity opposite a read polarity (as suggested in GROBIS), in order to reduce read disturb (e.g., paragraph [0040] of GROBIS).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to (John) J. H. Hur whose email address is jung.hur@uspto.gov and telephone number is (571) 272-1870.  The examiner can normally be reached M-F 8:00 AM - 4:00 PM ET.
To request an interview, the applicant is advised to use the online USPTO Automated Interview Request (AIR) Form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form or search “AIR Form” in www.uspto.gov).
If attempts to reach the examiner are unsuccessful, the examiner’s supervisor, Richard Elms can be reached on (571) 272-1869.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J. H. Hur/                    
Primary Patent Examiner, Art Unit 2824